—Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered July 5, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court did not improvidently exercise its discretion in denying, without the appointment of new counsel, his application to withdraw his guilty plea. Indeed, the record demonstrates that the defendant knowingly, voluntarily and intelligently waived his rights and pleaded guilty (see, People v Harris, 61 NY2d 9) while represented by competent counsel with whose services he expressed satisfaction. The defendant’s statements during the plea flatly refute his subsequent generalized assertion of innocence and his unsubstantiated claim of coercion (see, e.g., People v Williams, 183 AD2d 866; People v Bell, 183 AD2d 837; People v Pantojas, 182 AD2d 782; People v Nerys, 181 AD2d 921). Moreover, the court provided the defendant with ample opportunity to set forth factual support for his application and to explain why new counsel should be assigned (see, e.g., People v Zaia, 181 AD2d 931; People v Machado, 181 *733AD2d 796), but he failed to establish a valid basis for the requested relief (see, e.g., People v Williams, 178 AD2d 570; People v Glasper, 151 AD2d 692). Sullivan, J. P., Balletta, Lawrence and Eiber, JJ., concur.